Citation Nr: 0115272	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-22 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disorder, claimed as secondary to service-connected 
lumbosacral strain.  

2.  Entitlement to service connection for sleep disorder, 
claimed as secondary to service-connected lumbosacral strain.  

3.  Entitlement to service connection for sexual dysfunction, 
claimed as secondary to lumbosacral strain.  

4.  Entitlement to service connection for headaches, claimed 
as secondary to lumbosacral strain.  

5.  Entitlement to an increased disability rating for 
lumbosacral strain, currently evaluated as 40 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  

In December 2000, the veteran testified at a videoconference 
hearing, with the veteran and his representative sitting at 
the RO in Chicago, and the undersigned Member of the Board 
sitting in Washington, D.C.  During the hearing, the veteran 
noted that he wished to present testimony on a claim for 
entitlement to service connection for residuals of a head 
trauma.  Although that issue has not been developed by the 
RO, testimony on the issue was presented and accepted during 
the veteran's videoconference hearing, and the issue is being 
referred to the RO for appropriate action.  Further, during 
the hearing, the veteran submitted additional evidence, along 
with a signed waiver of RO jurisdiction of that evidence.  
See 38 C.F.R. § 20.1304 (2000).  

FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The currently diagnosed cervical spine disorder  is not 
at least as likely as not etiologically related to the 
veteran's service-connected lumbosacral strain.  

3.  A sleep disorder  is not at least as likely as not 
etiologically related to the veteran's service-connected 
lumbosacral strain; rather, his sleep difficulties are due to 
his nonservice-connected bipolar disorder.  

4.  Sexual dysfunction is not at least as likely as not 
etiologically related to the veteran's service-connected 
lumbosacral strain.  

5.  There are supported medical opinions, based on review of 
the record and examination of the veteran, that it is not at 
least as likely as not that the veteran's complaints of 
headaches are etiologically related to the veteran's service-
connected lumbosacral strain.  

6.  The veteran's lumbosacral strain is manifested by 
subjective complaints of low back radiating pain with 
occasional weakness, worsened with prolonged sitting, heavy 
lifting, stooping, bending and twisting, and a burning 
sensation of the plantar aspect of his feet; objective 
findings of minimal midline tenderness, slight limitation of 
motion with pain on motion, positive straight leg raise on 
the right at 70 degrees, with exacerbation of his radicular 
symptoms, an inability to walk on toes or heels, and L5-S1 
disc desiccation and mild bulging confirmed by MRI and X-
rays.  



CONCLUSIONS OF LAW

1.  Cervical spine disorder is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.310 (2000), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

2.  Sleep disorder is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (2000), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

3.  Sexual dysfunction is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (2000), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

4.  Headaches were not due to or the result of a service-
connected disability.  38 C.F.R. § 3.310 (2000), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

5.  The criteria for a disability evaluation in excess of 40 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 5295 
(2000), Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran presently contends that he has a cervical spine 
disorder and experiences sleep disturbance and sexual 
dysfunction, which he maintains are proximately due to or the 
result of his service-connected lumbosacral strain.  He 
further maintains that he experiences headaches, which he 
asserts are associated with his service-connected lumbosacral 
strain.  Also, he claims that the severity of his service-
connected lumbosacral strain is such that more than the 
currently assigned 40 percent disability evaluation is 
warranted in that his low back condition has had an adverse 
impact on his employment. 

Regarding the issues of service connection for a cervical 
spine disorder, a sleep disorder, sexual dysfunction and 
headaches, both the veteran and his representative have 
consistently maintained that these disabilities are secondary 
to the service-connected lumbosacral strain.  While the 
rating action and the statement of the case gratuitously 
discussed service connection on a direct basis for these 
disorders, this decision will only address service connection 
on a secondary basis.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case 
provided to both the veteran and his representative, 
specifically satisfy the requirements of the new statute in 
that they clearly notify the veteran and his representative 
of the evidence necessary to substantiate his claim; 
specifically, the need for competent clinical evidence 
relating current cervical spine, sleep disorders, sexual 
dysfunction and headaches to the service-connected 
lumbosacral strain, as well as the evidence needed to support 
the claim that the lumbosacral strain had increased in 
severity.  Additionally, the Board finds that the duties to 
assist provided under the new statute at § 5103A have also 
been fulfilled in that all evidence and records identified by 
the veteran as plausibly relevant to his pending claim have 
been collected for review and a VA orthopedic examination was 
provided which includes a competent clinical opinion 
regarding the severity of the veteran's back disability.  
Other VA medical examinations examined the possibility of a 
relationship between the service-connected lumbosacral strain 
and the claimed cervical spine, headaches, sexual dysfunction 
and sleep disorder.  In addition, the RO has sent letters to 
the veteran advising him of the type of evidence required to 
complete his claims for service connection and for an 
increased rating.  The veteran has responded by identifying 
all health care providers who have rendered treatment 
pertaining to his service connected disability and claimed 
disabilities.  He was present and gave testimony during a 
videoconference, and he submitted additional evidence during 
that hearing.  The Board is unaware of any additional 
evidence that is available in connection with this appeal; 
therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See generally VCAA 
2000; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

I.  Service Connection

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a); see also Harder 
v. Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation 
has been interpreted to permit service connection for the 
degree of aggravation to a nonservice-connected disorder that 
is proximately due to or the result of a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Under such circumstances, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.  

A.  Cervical Spine

In November 1987, a VA X-ray film revealed minimal 
degenerative changes in the cervical spine.  An MRI (magnetic 
resonance imaging) taken in March 1990 revealed degenerative 
changes with osteophytes at C5-6 and C-7, with no spinal 
stenosis seen.  The veteran's VA and private outpatient 
treatment records for May 1996 to September 1999 indicate 
that he was being seen for numerous complaints, including 
occasional cervical pain.  The report of an MRI taken at a VA 
facility in January 1998 revealed degenerative disc disease 
in the cervical spine with fusion within the vertebral bodies 
of C6 and C7,  most likely congenital in character; and mild 
bilateral foraminal stenoses at C4-C5, C5-C6, and C6-C7.  

A September 1999 medical statement from a VA physician 
reported that the veteran was being followed in the 
orthopedic clinic for cervical and lumbar spine problems.  
September 1999 VA X-rays of the cervical spine  revealed 
multi-level degenerative changes and spondylosis resulting in 
moderate degree of the anterior central canal narrowing.    

In a November 1999 medical statement, S. Chmell, M.D.,  noted 
that the veteran had a herniated disc at L-5-S1 due to a 
prior injury.  The physician further noted that, secondary to 
this, the veteran had developed/suffered from cervical 
spondylosis/stenosis.  Unfortunately, the physician's 
statement was not accompanied by medical evidence to support 
the statement nor did the physician present any rationale for 
his statement based on medical review of the record or report 
of medical examination of the veteran to determine such 
etiology.  

In February 2000, the veteran underwent VA genitourinary 
examination in which the examiner was specifically requested 
to offer a medical opinion as to the etiology of the 
veteran's cervical condition.  Following review of the 
records and examination of the veteran, the examining 
physician offered that it is not at least as likely as not 
that the cervical spine disorder is medically related to the 
service-connected lumbosacral strain.  

During the veteran's February  2000, VA psychiatric 
examination, he described his sleep problems and also spoke 
of his back problem and chronic pain issues.  The examining 
psychiatrist noted that the veteran's psychological stressors 
were worrying about back pain.  

During the February 2000 VA neurological examination, the 
veteran complained of many years of neck pain.  He described 
a pressure kind of feeling in his neck.  He described 
numbness and tingling in both hands, right greater than the 
left.  He stated that he had been given a diagnosis of carpal 
tunnel on the right.  The examining physician noted that the 
veteran's claims file was available for review.  The 
physician related that the veteran was wearing a neck collar 
and a wrist splint on the right.  The examiner found that the 
examination results were very consistent with a high degree 
of cervical spine stenosis.  Having been requested to offer 
an opinion as to the etiology of the veteran's cervical 
condition, the physician opined that it is not at least as 
likely as not that the cervical spine disorder is medically 
related to the service-connected lumbosacral strain.  The 
examiner further noted that lumbosacral strain does not cause 
cervical disease.  

In August 2000, the veteran submitted a May 1999 private 
neuropsychological evaluation report from R. Ganellen, Ph.D., 
Director, Neuropsychology Service, Michael Reese Hospital and 
Medical Center.  The medical report makes no mention of any 
cervical complaints.  

The Board notes that, although Dr. Chmell states that the 
veteran's cervical disorder is related to his service-
connected lumbosacral strain, he did not support that 
statement with medical evidence or any rationale for his 
statement based on medical review of the record or report of 
examination of the veteran.  On the other hand, two VA 
physicians who reviewed the veteran's records and personally 
examined the veteran offered their medical opinions that it 
is not at least as likely as not that the veteran's cervical 
spine disorder is medically related to his service-connected 
lumbosacral strain, which does not cause cervical disease.  
The Board has given weight to the medical opinions offered by 
the VA physicians that were based both on the physicians' 
review of the veteran's medical history and their physical 
examination of him, while taking into consideration the 
veteran's private physician's unsupported medical statement.  
See Harder v. Brown, 5 Vet. App. 183, 188 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  Further, the Board 
notes that no medical evidence or medical opinion has been 
offered that the veteran's service-connected lumbosacral 
strain has aggravated a cervical spine disorder.  See Allen, 
7 Vet. App. at 448.  

While the veteran may well believe that his currently 
diagnosed cervical spine disorder is related  to his service-
connected lumbosacral strain, the Board would like to 
emphasize that it is the province of trained health care 
professionals to enter conclusions that require medical 
opinion, such as the diagnosis of a disability or an opinion 
as to the etiology of that disability.  As the veteran is a 
lay person without medical training or expertise, he is not 
competent to render an opinion on a medical matter (here, 
medical causation); hence, his contentions in this regard 
have no probative value. See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Dersinski, 2 Vet. App. 292, 294-95 
(1991).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Dersinski, 2 Vet. app. 609, 611 (1992).  

Given the medical evidence and medical opinions expressed, 
the Board finds that the veteran currently diagnosed cervical 
spine disorder is not proximately due to or the result of his 
service-connected lumbosacral strain.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim on this issue, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).

B.  Sleep Disorder

The veteran maintains that he developed a sleep disorder as a 
result of the service-connected lumbosacral strain.  A review 
of the records reflects that it was not until December 1990 
that the veteran's VA outpatient treatment record indicates 
that he was seen for complaints of lack of sleep.  At the 
time, he related that he spent most of his time in the 
bedroom.  He described his daily sleep/waking patterns.  He 
thought he averaged about four hours sleep per night  He 
reported no daytime somnolence.  The medical examiner doubted 
the veteran had sleep apnea or narcolepsy; rather, the 
physician thought the veteran's sleep problem was most likely 
due to his poor sleep hygiene.  The recommendation was made 
for the veteran to be in the bedroom only for sleep purposes, 
for him to go to bed at the same time each night, and no 
eating or drinking right before bed time.  A June 1997 VA MRI 
of the brain revealed no abnormality.  

In a November 1999 medical statement, Dr. Chmell reported 
that the veteran has a sleep disorder, secondary to a 
herniated disc at L5-S1 and secondary to cervical spine 
disorder.  However, the physician gave no rationale for his 
statement nor did he refer to any medical examination of the 
veteran or medical records to support his statement.  

During the veteran's February 2000, VA genitourinary 
examination, he related that he had never been evaluated for 
sleep apnea, although he snored at night.  He often overslept 
and had significant sleep disturbance, primarily due to 
chronic pain related to his neck and reflux.  He described 
his sleep patterns to the examiner.  On examination, no sleep 
disorder was found.  The examiner noted that the veteran's 
sleeping difficulty was most like due to mild worry.  

During the veteran's February 2000 VA psychiatric 
examination, he said that he had been having sleep problems, 
mood difficulties, depression, and mood swings.  He described 
his sleep problems, spoke of his back problem, and of his 
chronic pain issues.  The diagnosis was bipolar disorder.  
The veteran's records were made available to the examiner 
and, in response to the specific request for a medical 
opinion as to the etiology of any sleep disorder found, the 
psychiatrist offered that the veteran does not have a true 
sleep disorder; he has difficulty sleeping occasionally, but 
this is due to his bipolar disorder and not due to his 
service-connected lumbosacral strain.  

The veteran's private neuropsychological evaluation report, 
dated in May 1999, and submitted to the VA in August 2000, 
does not contain any reference to a sleep disorder.  

Under the circumstances, the medical evidence does not 
support the veteran's contention that he has a sleep disorder 
that is due to his service-connected lumbosacral strain.  As 
noted earlier, Dr. Chmell's statement of a nexus or link 
between sleep disturbance and lumbosacral strain and cervical 
spine disorder is unsupported.  On the other hand, the VA 
physicians' medical opinions that there is no etiology 
between the veteran's complaints of sleep disturbance and a 
service-connected disability were reached after review of the 
records and examination of the veteran.  Likewise, the 
veteran's records do not indicate that his alleged sleep 
disturbance has been aggravated by a service-connected 
disability, nor has the veteran submitted competent medical 
evidence to that effect.  See Allen, 7 Vet. App. at 448.  

Although the veteran no doubt believes that he has a sleep 
disturbance associated with his service-connected lumbosacral 
strain, he is not qualified to render an opinion on a medical 
matter (here, medical causation).  His contentions in this 
regard have no probative value. See Jones, 7 Vet. App. at 
137; Espiritu, 2 Vet. App. at 294-95.  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpaki, 2 Vet. App. at 611.  

In denying the veteran's claim on this issue, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim on this issue, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert, 1 Vet. App. at 55-57.  

C.  Sexual Dysfunction

.  The earliest  complaints or symptomatology pertaining to 
sexual dysfunction, are contained in the veteran's VA 
outpatient treatment record dated in April 1998.  At that 
time, he was complaining that he had been experiencing the 
condition for about a year.  

In his medical statement of November 1999, Dr. Chmell 
reported that the veteran was experiencing sexual 
dysfunction, secondary to a herniated disc at L5-S1 and 
cervical spondylosis/stenosis.  However, as noted earlier, 
the physician failed to support his statement with either 
rationale or examination of the veteran.  

During his VA psychiatric examination in February 2000, the 
veteran described having back pain, and he felt that this 
pain had caused him a number of problems, including sexual 
dysfunction.  He was using testosterone that had been 
prescribed for him for the condition.  The examiner did not 
comment as to the sexual dysfunction.  On neurological 
evaluation, also conducted in February 2000, he complained of 
sexual dysfunction, which he felt was related to his cervical 
spine disorder and lower back disability.  Following the 
examination and review of the records, the physician, opined 
that it is not at least as likely as not that the veteran's 
sexual dysfunction, by history, was medically related to his 
service-connected lumbosacral strain.  

The Board has given weight to the medical statement of Dr. 
Chmell and to the VA physician.  However, as noted, Dr. 
Chmell did not support his statement with any well reasoned 
rational or examination of the veteran.  The VA physician, on 
the other hand, offered his opinion after review of the 
veteran's medical records and personal examination of the 
veteran.  Under the circumstances, the Board gives great 
weight to the VA physicians supported medical opinion.  

The Board finds that the medical evidence does not support 
the veteran's contention that his sexual dysfunction  is due 
to his service-connected lumbosacral strain.  Dr. Chmell's 
statement of a nexus or link between sexual dysfunction and 
lumbosacral strain and cervical spine disorder is 
unsupported.  Further, the veteran is not service-connected 
for cervical spine disorder.  On the other hand, the VA 
physicians' medical opinions that there is no etiology 
between the veteran's sexual dysfunction and a service-
connected disability were reached after review of the records 
and examination of the veteran.  Likewise, the veteran's 
records do not indicate that his sexual dysfunction has been 
aggravated by a service-connected disability nor has the 
veteran submitted medical evidence, supported by review of 
the record and medical examination, to that effect.  See 
Allen, 7 Vet. App. at 448.  

Although the veteran believes that his sexual dysfunction is 
associated with his service-connected lumbosacral strain, he 
is not qualified to render an opinion on a medical matter 
(here, medical causation).  His contentions in this regard 
have no probative value. See Jones, 7 Vet. App. at 137; 
Espiritu, 2 Vet. App. at 294-95.  A claim must be supported 
by evidence and sound medical principles, not just 
assertions.  See Tirpaki, 2 Vet. App. at 611.  

In denying the veteran's claim on this issue, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim on this issue, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert, 1 Vet. App. at 55-57.

D.  Headaches

The Board notes that the veteran had previously filed a claim 
for entitlement to service connection for headaches, which 
was denied on a direct basis by the RO in a December 1986 
rating decision.  The December 1986 unappealed decision found 
that headaches existed prior to service and were not 
aggravated therein.  The veteran again was denied service 
connection for headaches on a direct basis in a March 1989 
rating decision, which found that new and material evidence 
had not been submitted that would warrant reopening the 
claim.  Currently, the veteran is claiming service connection 
for headaches strictly on a secondary basis, i.e, as having 
been proximately due to or as the result of his service-
connected lumbosacral strain.  Inasmuch as service connection 
on a secondary basis has not previously been considered, the 
veteran's contention as to secondary causation is a new claim 
and will be decided accordingly.  See Spencer V. Brown, 17 
F.3d 368 (Fed. Cir. 1994); Ashford v. Brown, 10 Vet. App. 
120, 124 (1997).  

The veteran's numerous VA and private medical records, 
including many VA examination reports, between the time of 
his separation from active duty to November 1999, do not 
reflect any etiological relationship between the veteran's 
headaches and a service-connected disability.  The first 
indication of such relationship is contained in Dr. Chmell's 
medical statement of November 1999 in which he relates that 
the veteran also has headaches due to cervical conditions.  
First of all, the Board notes that the veteran is not 
service-connected for a cervical spine disorder.  Second, the 
treating physician provided no rationale for his statement.  
Rather, on VA examinations conducted in February 2000, in 
which the examiners reviewed the veteran's medical records 
and specifically requested to offer opinions pertaining to 
any etiological relationship between the veteran's headaches, 
diagnosed as tension headaches, and a service-connected 
disability, the opinions offered were that it is not at least 
as likely as not that the veteran's headaches, by history, 
are medically related to his service-connected lumbosacral 
strain.  

Under the circumstances, the medical evidence does not 
support the veteran's contention that his headaches have been 
proximately due to or the result of his service-connected 
lumbosacral strain.  The records do not contain any 
indication, nor has the veteran submitted supported medical 
evidence, that his headaches have been aggravated by a 
service-connected disability.  See Allen, 7 Vet. App. at 448.  

As noted earlier, as much as he would like to believe that 
his headaches are associated with his service-connected 
lumbosacral strain, he is not legally competent to render an 
opinion on a medical matter (here, medical causation).  His 
contentions in this regard have no probative value. See 
Jones, 7 Vet. App. at 137; Espiritu, 2 Vet. App. at 294-95.  
A claim must be supported by evidence and sound medical 
principles, not just assertions.  See Tirpaki, 2 Vet. App. at 
611.  

In denying the veteran's claim on this issue, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim on this issue, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert, 1 Vet. App. at 55-57.

II.  Increased Rating

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established, as 
in the case at hand, and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

Finally, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  

In the veteran's case, his low back strain is evaluated under 
Diagnostic Code 5295 of the VA's Schedule for Rating 
disabilities, which pertains to lumbosacral strain.  See 
38 C.F.R. § 4.71a.  Currently, he is rated 40 percent 
disabling for lumbosacral strain, which is the maximum 
schedular rating available under that code.  For a 40 percent 
evaluation, the medical evidence must show severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  

The evidence shows that during the veteran's December 1999 VA 
orthopedic examination, he complained of low back radiating 
pain with occasional weakness, although most common symptoms 
include that of pain extending down into the lateral aspect 
of his leg and into his feet.  He occasionally experienced a 
burning sensation of the plantar aspect of his feet.  His low 
back pain and radicular symptoms were worsened with prolonged 
sitting, heavy lifting, stooping, bending and twisting.  On 
examination of the lumbar spine, the physician noted that the 
veteran was wearing a lumbar corset with a TENS unit in 
place.  There was minimal midline tenderness.  Range of 
motion studies revealed lumbar spine flexion to 85 degrees, 
with pain starting at 80 degrees; extension to 30 degrees, 
with pain starting at 20 degrees; and lateral bending to 4 
[sic] degrees, bilaterally, with pain starting at 35 degrees.  
He had positive straight leg raise on the right at 70 
degrees, with exacerbation of his radicular symptoms.  He 
denied any marked diminished sensation in either lower 
extremity.  He was unable to walk on his toes or heels, 
secondary to his claimed weakness and balance difficulty.  A 
September 1999 MRI of his lumbar spine revealed L5-S1 disc 
desiccation and mild bulging.  The examiner noted that review 
of an X-ray taken of the veteran's lower spine in July 1998, 
revealed L5-S1 degenerative disc disease.  

The medical evidence shows the veteran has radiating pain in 
his lower back and limitation of motion due to the pain.  
Under the circumstances, a 40 percent evaluation under 
Diagnostic Code 5295 is entirely appropriate.  See 38 C.F.R. 
§ 4.71a.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

The reports of the veteran's February 2000 VA examinations 
essentially reiterate the findings made in his December 1999 
VA examination.  He was still complaining of chronic, 
persistent low back radiating pain.  On neurological 
examination, the left leg was 5/5 throughout.  On the right 
leg, there was some mild 4+/5 weakness with knee flexion.  
There was no atrophy.  Sensory examination was okay for 
position and touch.  There was no sensory extinction.  There 
was no dermatomal sensory loss that was consistent.  His 
reflexes were brisk in the legs with an occasional beat of 
clonus in the ankles.  Examination of his gait revealed a 
normal base.  He had trouble walking on his toes and heels.  
The report of an MRI revealed some mild to moderate 
degenerative disc disease in the lumbar spine and mild 
stenosis.  

The Board notes that recent medical evaluations revealed 
degenerative disc disease and small central disc bulge of L5-
S1, which are casually related to the injuries the veteran 
sustained while on active duty and are currently part and 
parcel of the his service-connected low back disability.  As 
such, his disability can be rated under Diagnostic Code 5293 
for intervertebral disc syndrome, which provides for a 40 
percent evaluation when there is medical evidence of severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  For a 60 percent evaluation, the 
medical evidence must show pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  Id.  

Consequently, under Diagnostic code 5293, given the findings 
of the veteran's February 2000 neurological examination, and 
without medical evidence of more severity manifested by such 
things as pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief, no 
more than a 40 percent evaluation for his currently diagnosed 
back disability is appropriate.  Id.  

As both lumbosacral strain and intervertebral disc syndrome 
involve loss of range of motion, in the latter case because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
back, to include that resulting from pain (see VAOPGCPREC 36-
97 and Johnson v. Brown, 9 Vet. App. 7, 11 (1996)) the 
veteran's disability may be rated, alternatively, on the 
basis of limitation of motion.  Likewise, since there are 
degenerative changes in the veteran's back, established by X-
ray findings and also by recent MRI, his back disability can 
be rated under Diagnostic code 5003 pertaining to 
degenerative arthritis, on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Under Diagnostic Code 5292, pertaining 
to limitation of motion of the lumbar spine, a 10 percent 
evaluation is warranted for slight limitation of motion.  A 
20 percent evaluation is warranted if there is moderate 
limitation of motion and a 40 percent evaluation is warranted 
if there is severe limitation of motion of the spine.  Id.  

Recent medical examinations show no more than slight 
limitation of the veteran's back.  Forward flexion to 85 
degrees extension to 30 degrees is commensurate with slight 
limitation of motion.  Lateral flexion to 35 degrees, 
bilaterally, even with pain on motion, is  motion entirely 
within normal limits.  On the other hand, the veteran 
exhibited pain at various degrees of motion during the range 
of motion studies.  Under Diagnostic Code 5292, limitation of 
motion would warrant less than 40 percent.  Id.  In addition, 
the Board points out that functional loss due to pain has 
been considered in arriving at the appropriate evaluation 
pursuant to Diagnostic Code 5295-5293.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  

Overall, the clinical findings have not suggested a change in 
disability sufficient to support a schedular rating in excess 
of 40 percent under any appropriate diagnostic code.  
Further, the Board finds that there is no basis for 
assignment of an evaluation in excess of 40 percent pursuant 
to any other potentially applicable diagnostic code.  Because 
there are specific diagnostic codes to evaluate the veteran's 
back disability, consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 
38 C.F.R. § 4.20 (permitting evaluation by analogy, where the 
rating schedule does not provide a specific diagnostic code 
to rate the disability).  However, even if such consideration 
were appropriate, in the absence of medical evidence of 
fractured vertebra or ankylosis of the lumbar spine, there is 
no basis for assignment of a higher evaluation under 
Diagnostic Codes 5285, 5286, or 5289.  Id.  As such, in the 
absence of objective evidence of more significant impairment, 
there is no basis for assignment of a disability evaluation 
in excess of 40 percent for the veteran's service-connected 
back disability.  

Finally, the Board determines that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's service-connected back disability so as to warrant 
the assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
medical evidence that the disability has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), necessitated frequent periods of 
hospitalization, or that the disability otherwise has 
rendered impracticable the application of the regular 
schedular standards.  Although the veteran asserts that his 
back disability has interfered with employment, even to the 
point that he can no longer perform his job, he has not 
submitted evidence showing such interference.  The record 
shows that he is a locksmith and he has submitted time and 
attendance records from his employer.  These reflect many 
hours of annual and sick leave taken between February 1997 
and July 2000; however, nowhere is it indicated the reasons 
for the sick leave.  Also, medical statements of record 
reflect that the veteran be given light duty, as opposed to 
time off, for a combination of his lumbosacral strain and 
cervical spine disorder (for which he is not service 
connected).  It must be noted that, in addition to 
lumbosacral strain, the veteran has many other disorders, to 
include a skin condition, tension headaches, post traumatic 
stress disorder, phlebitis, and stomach condition, as well as 
cervical spine condition.  Further, if the veteran is no 
longer working, he has not submitted evidence of the reasons 
for his discontinuance of his employment.  Rather, the 
medical evidence is reflective of no more than severe 
manifestations of lumbosacral strain with slight limitation 
of motion.  In the absence of evidence of more severe 
disability, such as the aforementioned factors, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

Service connection for cervical spine disorder, claimed as 
secondary to service-connected lumbosacral strain, is denied.  

Service connection for sleep disorder, claimed as secondary 
to service-connected lumbosacral strain, is denied.  

Service connection for sexual dysfunction, claimed as 
secondary to service-connected lumbosacral strain, is denied.  

Service connection for headaches, claimed as secondary to 
service-connected lumbosacral strain, is denied.  

A disability evaluation in excess of 40 percent for 
lumbosacral strain is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

